
	
		I
		111th CONGRESS
		1st Session
		H. R. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Israel (for
			 himself, Mr. Rodriguez,
			 Mr. Ryan of Ohio,
			 Mr. Weiner,
			 Ms. Bean, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to consolidate the current education tax incentives as one credit against
		  income tax for qualified tuition and related expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class College Tuition Tax
			 Credit Expansion Act of 2009.
		2.Qualified tuition and
			 related expenses credit
			(a)In
			 generalSection 25A of the
			 Internal Revenue Code of 1986 (relating to Hope and Lifetime Learning Credits)
			 is amended to read as follows:
				
					25A.Qualified
				tuition and related expenses credit
						(a)Allowance of
				CreditIn the case of any eligible individual for whom an
				election is in effect under this section, there shall be allowed as a credit
				against the tax imposed by this chapter for the taxable year an amount equal to
				50 percent of so much of the qualified tuition and related expenses paid by the
				taxpayer during the taxable year (for education furnished to the eligible
				individual during any academic period beginning in such taxable year) as does
				not exceed $10,000.
						(b)Limitations
							(1)Modified
				adjusted gross income limitation
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under paragraph (2).
								(B)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
										(II)the applicable
				amount under paragraph (4), bears to
										(ii)$5,000 ($10,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(D)Applicable
				amountThe applicable amount under this subparagraph is—
									(i)in the case of a
				joint return, 200 percent of the dollar amount in effect under subparagraph (B)
				for the taxable year, and
									(ii)in any other
				case, $100,000.
									(2)Credit allowed
				for only 4 taxable yearsAn election to have this section apply
				with respect to any eligible individual may not be made for any taxable year if
				such an election (by the taxpayer or any other individual) is in effect with
				respect to such individual for any 4 prior taxable years.
							(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				individualThe term eligible individual means any
				individual described in paragraph (2).
							(2)Qualified
				tuition and related expenses
								(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of —
									(i)taxpayer,
									(ii)the taxpayer's
				spouse, or
									(iii)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151, at an eligible educational institution for courses of instruction
				of such individual at such institution.
									(B)BooksSuch
				term shall include books required for such individual's academic courses of
				instruction at the eligible educational institution.
								(C)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
								(D)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
								(3)Eligible
				educational institutionTher term eligible educational
				institution means an institution—
								(A)which is
				described in section 481 of the Higher Education Act of 1965, as in effect on
				the date of the enactment of the Taxpayer Relief Act of 1997, and
								(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
								(d)Special
				Rules
							(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to an eligible student unless the taxpayer includes the
				name and taxpayer identification number of such student on the return of tax
				for the taxable year.
							(2)Adjustment for
				certain scholarshipsThe amount of qualified tuition and related
				expenses otherwise taken into account under subsection (a) with respect to an
				individual for an academic period shall be reduced (before the application of
				subsections (a) and (b)) by the sum of any amounts paid for the benefit of such
				individual which are allocable to such period as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
								(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
								(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
								(4)Treatment of
				certain prepaymentsif qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
							(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which deduction is allowed under any other provision of this
				chapter.
							(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
							(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(e)Inflation
				Adjustment
							(1)In
				generalIn the case of a taxable year beginning after 2009, the
				$100,000 amount in subsection (b)(1)(D)(ii) shall each be increased by an
				amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
								(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
							(f)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Repeal of
			 Deduction for Qualified Tuition and Related ExpensesPart VII of
			 subchapter B of chapter 1 of such Code (relating to additional itemized
			 deductions for individuals) is amended by striking section 222.
			(c)Conforming
			 Amendments(1)Section 62(a) of such
			 Code is amended by striking paragraph (18).
				(2)Subparagraph (A) of section 86(b)(2)
			 of such Code is amended by striking , 222.
				(3)Subparagraph (B) of section 72(t)(7)
			 of such Code is amended by striking section 25A(g)(2) and
			 inserting section 25A(d)(2).
				(4)Subparagraph (A) of section 135(c)(4)
			 of such Code is amended by striking , 222.
				(5)Subparagraph (A) of section 137(b)(3)
			 of such Code is amended by striking , 222.
				(6)Subparagraph (A) of section 199(d)(2)
			 of such Code is amended by striking , 222.
				(7)Clause (ii) of section 219(g)(3)(A)
			 of such Code is amended by striking , 222.
				(8)Clause (i) of section 221(b)(2)(C) of
			 such Code is amended by striking , 222.
				(9)Clause (iii) of section 469(i)(3)(F)
			 of such Code is amended by striking 221, and 222 and inserting
			 and 221.
				(10)Subsection (d) of section 221 of
			 such Code is amended—
					(A)by striking section
			 25A(g)(2) in paragraph (2)(B) and inserting section
			 25A(d)(2), and
					(B)by striking section
			 25A(f)(2) in the second sentence of paragraph (2) and inserting
			 section 25A(c)(3).
					(11)Paragarph (3) of section 221(d) of
			 such Code is amended to read as follows:
					
						(3)Eligible
				studentThe term eligible student means, with
				respect to any academic period, a student who—
							(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
							(B)is carrying at
				least ½ the normal full-time workload for the course of study the student is
				pursuing.
							.
				(12)Subclause (I) of section
			 529(c)(3)(B)(v) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(13)Clause (i) of section 529(e)(3)(B)
			 of such Code is amended by striking section 25A(b)(3) and
			 inserting section 221(d)(3).
				(14)Subclause (I) of section
			 530(d)(2)(C)(i) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(d)(2).
				(15)Clause (iii) of section 530(d)(4)(B)
			 of such Code is amended by striking section 25A(g)(2) and
			 inserting section 25A(d)(2).
				(16)Section 1400O of such Code is
			 amended by adding at the end the following flush sentence:
					
						For purposes
				of this section, any reference to section 25A shall be treated as a reference
				to such section as in effect on the day before the date of the enactment of
				this
				sentence..
				(17)Subparagraph (J) of section
			 6213(g)(2) of such Code is amended by striking section 25A(g)(1)
			 and inserting section 25A(d)(1).
				(d)Clerical
			 Amendments(1)The table of sections
			 for subpart A of part IV of subchapter A of chapter 1 of such Code is amended
			 by striking the item relating to section 25A and inserting the
			 following:
					
						
							25A. Qualified tuition and
				related expenses
				credit.
						
						.
				(2)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by striking the item relating
			 to section 222.
				(e)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2009, for education furnished in academic periods
			 beginning after such date.
			
